{¶ 24} I respectfully dissent. I would hold that appellant was cohabitating in a relationship akin to a marriage with a man to whom she is not related by blood.
 {¶ 25} The majority finds that the parties' use of the language "akin to marriage" in the decree is more stringent that the definitions contained in our precedent. I disagree. In fact, this court has previously used the phrase "akin to marriage" when defining cohabitation. See Synovetzv. Synovetz (Apr. 24, 1996), 9th Dist. No. 95CA006197,1996 WL 199443, at *2, citing Piscione v. Piscione (1992),85 Ohio App.3d 273, 276, 619 N.E.2d 1030. Therefore, I would not draw a distinction between the language chosen by the parties and this court's precedent regarding cohabitation.
 {¶ 26} I further find that the trial court's determination that appellant's living arrangement with Fischbach is more than a business relationship is supported by competent, credible evidence in light of the factors set out in Statev. Williams (1997), 79 Ohio St.3d 459, 683 N.E.2d 1126, which include "provisions for shelter, food, clothing, utilities, and/or commingled assets." Id. at 465,683 N.E.2d 1126. Accordingly, this court cannot substitute its judgment for that determination.
 {¶ 27} In this case, the parties agree that appellant once had a sexual relationship with Fischbach, but that her sexual relationship with him ended prior to their moving in together. Accordingly, the trial court had no evidence of conjugal relations between Fischbach and appellant while they lived together. In the hearing below, however, the trial court heard substantial evidence of mutual respect, affection, cooperation, friendship, and aid of each other. Significantly, there is evidence that appellant and Fischbach have commingled their assets. Both Fischbach and appellant appear on the deed to the property they share. The deed itself is a survivorship deed, awarding the survivor of the two the full property. In addition, appellant testified that she was the primary caregiver for Fischbach's mother, who lives in the home. Appellant is not paid for her caregiving, nor has she asked for compensation for those activities. Furthermore, appellant refers to Fischbach's mother as "mom," despite the lack of any familial relationship. In addition, appellant admitted that the individuals living in the house sit down for meals together whenever they are all home. Appellant also testified that she does laundry for Fischbach.
 {¶ 28} The evidence before the trial court demonstrated that appellant's living arrangement was more than just a business relationship. She has aided Fischbach by caring for his elderly mother at no cost; appellant refers to Fischbach's *Page 142 
family as if it were her own; she eats meals with Fischbach when he is not working; the two cook for one another; and appellant does Fischbach's laundry. These are not the typical features of a business relationship. Rather, they are the typical features of a relationship built on friendship, respect, affection, and cooperation. As such, the trial court had before it competent, credible evidence of consortium.
 {¶ 29} In addition, I believe that the termination of appellee's spousal support obligation is consistent with the purpose of cohabitation clauses. Appellant is currently receiving monetary support from Fischbach. The two share expenses and have shared expenses for a significant amount of time. The two appear together on a survivorship deed and have lived and worked together since 2001, evidencing that their relationship is continuous and permanent. ContrastPisdone, 85 Ohio App.3d at 273, 619 N.E.2d 1030
(finding no evidence that the parties' relationship was permanent and continuous). Because appellant is receiving voluntary support from another source, public policy coupled with the parties' separation agreement dictates that appellee's support obligation be terminated.
 {¶ 30} I would affirm the trial court's judgment granting appellee's motion to terminate spousal support.